Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A restriction requirement was mailed 14 December 2021, to which applicant responded on 14 February 2022 with an election of Group II directed to claims 80-94, and with the further addition of new claims 95-104. The newly introduced claims introduce subject matter that requires further restriction. This requirement is additive to the restriction requirement already of record.

Species Election
This application contains claims directed to the following patentably distinct species:
i) a single specific TALEN pair selected from the group consisting of the following 3 pairs: SEQ ID NOS: 81 and 82, SEQ ID NOS: 84 and 85, and SEQ ID NOS: 87 and 88; 
ii) a single specific region with which B2M is mutated selected from the group consisting of SEQ ID NOS: 80, 83 and 86. Election must be consonant with the elected pair of TALEN sequences in “i)’ above. 
iii) a T-cell expression paradigm selected from the group consisting of a T-cell that does not further express at least one non-endogenous immune-suppressive polypeptide, and one that does further express at least one non-endogenous immune-suppressive polypeptide; Election of one that does further express at least one non-endogenous immune-suppressive polypeptide requires the further election of a single immune suppressive polypeptide selected from “viral MHC homolog” and NKG2D ligand”. 
The species are independent or distinct because although each species in its grouping is related to the other recited members of its grouping, the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each member of groupings i), ii) and iii) has a unique structure compared to each other member of its grouping and thus different designs. Furthermore, there is nothing of record to show the inventions as claimed encompass overlapping subject matter, and in addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election from one grouping must be consonant with the election from each other grouping, and must not embrace multiple distinct inventions. Any claims generic to the elected species will be examined. Should any species above fully embrace any other species listed above or otherwise recited in the claims, applicant should indicate as much upon election for reconsideration of rejoinder. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633